Citation Nr: 1522179	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to December 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC. In that decision, the AMC granted service connection for PTSD and assigned a 30 percent initial rating. 

This appeal was processed using the Veterans Benefit Management System (VBMS), a paperless processing system. Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.

The issue of entitlement to housebound status and/or permanent need for regular aid and attendance has been raised by the record in a January 2015 examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding medical records, to include any from the Goldsboro Psychiatric Clinic. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected PTSD. The examiner should review the Veteran's records on the VBMS and note such review in his or her report. 

The examiner is asked to note any functional impairments caused by the Veteran's PTSD, including a full description of the effects of his disability upon his ordinary activities, if any. All findings should be described in detail and all necessary diagnostic testing performed.

3. After completing the above, and any other development as may be indicated, the Veteran's claims for service connection for a higher initial rating for PTSD should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



